Citation Nr: 1209858	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD).  The issue has been recharacterized to better reflect the evidence of record, in accordance with applicable case law.  A Veteran, as a layperson, is not competent to diagnose a psychiatric illness; a claim for one condition must therefore be read as a claim for all currently diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In December 2010, the Board remanded the matter for further development.  Requested actions having been taken, the appeal is returned to the Board for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed service connection for PTSD, based upon a verified stressor event.  In December 1980, the Veteran was serving as a military policeman.  He shot and killed an armed soldier who had fired on him.

Despite the established occurrence of a stressor event, no medical professional has diagnosed PTSD.  Instead, adjustment disorder and depression were noted; no opinion was of record addressing the relationship of such diagnoses to service.  An April 2008 VA examiner had stated that the adjustment disorder was focused on "day-to-day stressors more so than on the" 1980 shooting.

In light of the recharacterization of the Veteran's claim to include other diagnoses, the Board remanded the appeal in December 2010 to obtain a nexus opinion considering all currently diagnosed acquired psychiatric disorders.

In January 2011, a VA examiner diagnosed "maladaptive health behaviors" affecting various somatic problems.  He opined that this condition was not caused or aggravated by military service.  He reasoned that the diagnosis was not shown to be manifested during active duty, and he could not locate any mention of or complaints related to the diagnosis in the claims file.  He also disputed the prior finding that the Veteran had met the required criteria for a finding of a stressor event, and found that the Veteran failed to meet the criteria for any depressive or anxiety disorder.

The January 2011 VA examination is not adequate for adjudication purposes and therefore fails to fulfill the Board's remand directives.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The rationale offered by the January 2011 examiner is wholly inadequate.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

First, the examiner must accept the prior finding of fact, based on numerous medical opinions of record, that an exchange of gunfire with an armed assailant is indeed a qualifying stressor event sufficient to support a diagnosis of PTSD.

Second, a Veteran need not establish the presence of a diagnosis in service; disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The examiner must weigh all evidence of record in determining whether any current diagnosis was first manifested in service, either as a full blown psychiatric illness or as a prodromal symptom.

Third, it is unclear how the examiner could render a diagnosis of maladaptive health behaviors if indeed the record reflects "no mention...of the above diagnoses, or evidence of complaints of such diagnoses."  If the examiner is of the opinion that there is no current chronic acquired psychiatric disorder, such must be clearly stated.

Finally, although the VA examiner is free to render any diagnosis he or she feels is appropriate and warranted by the evidence of record, such opinions must be weighed by the finder of fact against all other probative opinions of record.  On remand, therefore, the examiner must specifically address the prior medical findings and diagnoses in rendering current conclusions.

Accordingly, the case is REMANDED for the following:

1.  Obtain updated psychiatric/mental health treatment records from the VA medical center in El Paso, as well as all associated clinics and any other VA facility identified by the Veteran or in the record, for the period of November 2010 to the present.

2.  Schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  Inform the examiner that a stressor event related to a 1980 shooting is established.  The examiner must identify all current psychiatric diagnoses, and should opine as to whether any such was caused or aggravated by military service.  Aggravation means a condition was worsened beyond the natural progression.  The examination must include discussion of the findings of the April 2008 examiner, wherein the doctor indicated that the 1980 shooting played some role in chronic adjustment disorder.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


